Citation Nr: 0426917	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  97-29 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed bipolar 
disorder.  

2.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  




REPRESENTATION

Veteran represented by:	The American Legion






ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from September 1968 to 
September 1971 and from July 1974 to November 1975.  

These matters came to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  

The Board notes that the procedural history of this case is 
rather complex.  The RO initially denied service connection 
for "post-traumatic stress neurosis" by January 1990 rating 
decision.  It appears that the veteran claimed a psychiatric 
disability as a result of a well-documented stabbing in 
service.  

In December 1997, the veteran again filed a claim of service 
connection for PTSD claimed as a result of the stabbing 
incident in service.  

The RO by an August 1998 rating decision determined that new 
and material evidence to reopen the claim had not been 
received.  See 38 C.F.R. § 3.156 (2001).  

In August 2000, the veteran again filed a claim of service 
connection for PTSD.  The RO denied his claim by August 2002 
rating decision.  This time, however, he indicated that the 
source of the disability was combat service in the Republic 
of Vietnam.  The Board, therefore, need not discuss the 
matter of new and material evidence.  

The August 2000 claim is qualitatively different from the 
matter adjudicated in the finally decided August 1998 rating 
decision.  See Id.; 38 C.F.R. § 3.1103 (2003).  In other 
words, the issue of service connection for PTSD as a result 
of combat service was never finally decided and the matter of 
new and material evidence has not come into play with respect 
to this issue.  

The Board notes that the RO denied service connection for 
bipolar disorder by January 2003 rating decision.  

The issue of service connection for PTSD is being remanded 
via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested a bipolar 
disorder in service or for many years thereafter.  

2.  The veteran is not shown to have a bipolar disorder due 
to any event or incident of his active service.  



CONCLUSION OF LAW

The veteran's disability manifested by a bipolar disorder is 
not due to a disease or injury that was incurred in or 
aggravated by the veteran's active military service; nor may 
a psychosis be presume to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  

The veteran and her representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on her behalf, but the Board notes that she failed to appear 
for hearings scheduled in connection with this appeal.  

Further, by the November 2002 letter and July 2004 statement 
of the case, he and his representative have been notified of 
the evidence needed to establish the benefit sought, and he 
has been advised via those documents regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that the veteran was instructed to reply to 
VCAA notice within 30 days rather than the one-year period to 
which he is entitled.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, (Fed. Cir. 
2003).  He was told, however, that if evidence was received 
within one year, certain benefits would attach if the claim 
was ultimately granted.  As such, the Board concludes that no 
further VCAA notice is required on the basis of the holding 
in Paralyzed Veterans of America.

The Board observes that the veteran was apprised of the 
relevant aspects of VCAA before initial RO consideration of 
his claim.  See Pelegrini v. Principi, 16 Vet. App. 259 
(2004); Pelegrini v. Principi (Pelegrini II), No. 01-944 
(U.S. Vet. App. June 24, 2004).  

The Board concludes that seeking further development of the 
case would serve no useful purpose.  Soyini v. Derwinski, 1 
Vet. App. 540 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  




Factual Background 

A careful review of the service medical records shows no 
reference to the veteran having a bipolar disorder.  A 
service medical notation dated in November 1974 reflects a 
history of an unfortunate childhood and drug use in Vietnam.  
In September 1975, the veteran reported having excessive 
worry, as well as depression and nervous trouble.  

According to the record, the veteran first received 
psychiatric treatment in November and December 1987 when he 
was hospitalized due to alcohol dependence.  

On November 1989 VA psychiatric examination, the veteran 
complained of feeling "high strung" during the previous two 
years.  His symptoms included those of anxiety, nervousness 
and jumpiness.  

When describing a stabbing in service, the veteran was mildly 
amnesic for certain specifics surrounding the event.  He 
experienced difficulty readjusting to service after 
recovering.  

The examiner diagnosed PTSD and alcohol abuse in remission.  
The examiner indicated that the veteran was reexperiencing 
trauma.  

In May 1990, the veteran was again hospitalized for treatment 
of alcoholism.  The discharge diagnosis was that of alcohol 
dependence.  There was a provisional diagnosis of bipolar 
effective disorder.  

In November 1995, the veteran underwent another psychiatric 
hospitalization.  Schizophrenia was diagnosed.  

In May 1996, the veteran was again hospitalized.  The 
diagnosis was that of alcohol dependence and a history of 
depression and bipolar effective disorder.  

From January to May 1998, the veteran was hospitalized.  The 
discharge diagnosis was that of a history of alcohol abuse, a 
history of bipolar disorder, and history of PTSD.  

On August 2002 VA psychiatric examination report, the 
examiner outlined the veteran's service, medical and 
psychiatric histories.  Based on the foregoing review and 
interview of the veteran, the examiner diagnosed bipolar 
disorder type II in partial remission that was unrelated to 
service and polysubstance abuse in short term remission that 
was unrelated to service.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

In order for service connection to be granted, the evidence 
must reflect a current disability and a nexus between that 
disability and service.  38 C.F.R. § 3.303; Gilpin, supra.  

Whether the veteran currently suffers from bipolar disorder 
is unclear as he was diagnosed with bipolar disorder in 
partial remission in August 2002.  Nonetheless, even 
assuming, arguendo, that he does suffer from bipolar 
disorder, service connection cannot be granted.  

There is no evidence of bipolar disorder in service or for 
many years thereafter, and the August 2002 VA psychiatric 
opinion found no relationship between the bipolar disorder 
and any event in service.

Because the evidence fails to reveal any link between bipolar 
disorder and service, service connection for that disability 
must be denied.  38 C.F.R. § 3.303.  

This is not a case where the evidence is in relative 
equipoise, in which case the veteran would prevail.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  
Indeed, the record reflects no evidence in support of the 
veteran's claim.  In such situations, the benefit of the 
doubt rule is not for application.  Ortiz, supra. 



ORDER

Service connection for a bipolar disorder is denied.  



REMAND

When filing his claim of service connection for PTSD is 
August 2000, the veteran indicated that he received the 
Combat Infantryman's Badge.  The veteran's service personnel 
records and DD Form 214 do not reflect the receipt of that 
medal.  Nonetheless, the RO should make the necessary 
inquiries to determine whether the veteran's assertions can 
be substantiated.  

Next, the RO should send the veteran a letter asking him to 
enumerate the stressors that he believes cause his PTSD.  

After receiving a response from the veteran, and if it is 
determined that the veteran did not in reality receive the 
Combat Infantryman's Badge, the RO should seek to verify the 
veteran's claimed stressors.  

Next, the RO should schedule a VA psychiatric examination to 
determine whether he suffers from PTSD and, if so, for an 
opinion regarding the etiology thereof.  

The case is REMANDED for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003); Quartuccio, supra.  

2.  The RO must seek to determine whether 
the veteran was awarded the Combat 
Infantryman's Badge.  

3.  The RO must take appropriate steps to 
contact the veteran and ask him to list 
the stressors that he believes caused or 
contributed to his PTSD.  

4.  If the veteran did not in fact 
receive the Combat Infantryman's Badge, 
the RO should seek to verify his claimed 
stressors through appropriate channels.  

5.  Next, the RO should schedule a VA 
psychiatric examination to determine 
whether the veteran currently suffers 
from PTSD.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  If the examiner 
enters a diagnosis of PTSD, then he must 
identify all stressor events that support 
that diagnosis.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

6.  The veteran is advised that failure 
to report for a scheduled VA examination 
without good cause shown may result in 
adverse consequences.  38 C.F.R. § 3.655.  

7.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

8.  Finally, following completion of the 
action requested hereinabove, the RO 
should readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



